— Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about October 20, 1992, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed without costs.
In this medical malpractice action, summary judgment was properly granted to defendant since plaintiff failed to furnish a medical affidavit setting forth the details of defendant’s alleged negligence, and the physical injuries resulting there*524from (see, Ferrara v South Shore Orthopedic Assocs., 178 AD2d 364, 366).
We have considered the plaintiffs remaining arguments, and find them to be without merit. Concur — Carro, J. P., Ellerin, Asch and Nardelli, JJ.